Case 1:19-cv-03553-JRS-TAB Document 40 Filed 12/08/20 Page 1 of 1 PageID #: 119




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  KHALIL-ULLAH ABDUL                                 )
  al-MUHAYMIN,                                       )
                                                     )
          Plaintiff,                                 )
                                                     )     Case No.: 1:19-cv-3553-JRS-TAB
  v.                                                 )
                                                     )
  KAREN MITCHELL,                                    )
  CAMILLE MITCHELL,                                  )
  KELLY JULBERT,                                     )
  LENA HEFFNER,                                      )
  GRANDVILLE BOARD OF                                )
  DIRECTORS, AND                                     )
  KIRKPATRICK MANAGEMENT                             )
  COMPANY, INC.,                                     )
                                                     )
          Defendants.                                )

       ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to the Joint Stipulation of Dismissal with Prejudice filed by the parties, all

 claims in the above-captioned matter are hereby dismissed, with prejudice, with each party to

 bear its own costs, attorney’s fees and expenses.

 SO ORDERED.

 Date: 12/8/2020




 Distribution to all counsel of record via ECF and to the following via U.S. Mail:

 Khalil-Ullah Abdul al-Muhaymin
 2618 Bethel Avenue
 Indianapolis, IN 46203
